DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim status
The examiner acknowledged the amendment made to the claims on 12/14/2021.
Claims 140-142,147-149 and 169-177 are pending in the application. Claims 140, 147 and 169 are currently amended. Claims 141-142, 148-149 and 170 are previously presented. Claim 171-177 are withdrawn from consideration as being directed to a non-elected invention. Claims 140-142, 147-149 and 169-170 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 140, 147-149 and 169-170 are rejected under 35 U.S.C. 103 as being unpatentable over Benchekroun “Deuterium isotope effects on caffeine metabolism”, European Journal of Drug Metabolism and Pharmacokinetics, 1997, 22(2), pp. 127-133 (hereinafter referred to as Benchekroun) in view of Bier “Collision-induced dissociation studies of caffeine in positive electrospray ionisation mass spectrometry using six deuterated isotopomers and one N1-ethylated homologue”, Rapid Communications in Mass Spectrometry, 2013, 27(8),  pp. 885-895 (hereinafter referred to as Bier).
Regarding claim 140, Benchekroun teaches studying the influence of labelling on caffeine metabolism through using a purified caffeine isotopomer such as 1,3,7-d9 caffeine in a solution (page 128, left column, bottom para.; right column, para. under “Incubation”; page 130, left column, 2nd para.). 1,3,7-d9 caffeine reads on compound 14 as claimed, and the solvent that is used to form the solution of the isotopomer is interpreted to read on “a pharmaceutically acceptable carrier”.
The 1,3,7-d9 caffeine of Benchekroun is prepared and purified according to a method previously described and is known to have a purity less than 97.77%, and is contaminated with prehydrogenomenthyl carbon (see page 8 of the Remarks filed by applicant on 10/01/2021).
 Bier teaches a method of preparing and purifying 1,3,7-d9 caffeine in which 1,3,7-d9 caffeine of 99.05% purity is obtained (page 888, left column, bottom para. to right column, first para.).
Both Benchekroun and Bier are directed to 1,3,7-d9 caffeine. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Benchekroun by using 1,3,7-d9 caffeine of 99.05% purity because where Benchekroun teaches studying the influence of labelling on caffeine metabolism with a “purified” caffeine isotopomer, using 1,3,7-d9 caffeine of higher purity in the study will reasonably deliver those benefits such as better eliminating the effect caused by impurity thus providing a more accurate result. 1,3,7-d9 caffeine of 99.05% purity reads on “wherein at least 99% of the total amount of caffeine in the pharmaceutical composition is compound (14)”.
Further, MPEP 2144.04 VII states that purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).
Regarding the preamble language “pharmaceutical composition”, given that 1,3,7-d9 caffeine belongs to caffeine, that caffeine is known to be consumed by human for various health benefits and is available in prescription and non-prescription medications, the examiner takes the positon that the 1,3,7-d9 caffeine as disclosed by Benchekroun in view of Bier could perform the intended use as a pharmaceutical composition.
The claim limitation “wherein the total exposure (AUC) of compound (14) in the central nervous system of a human following administration of the pharmaceutical composition is greater than that of non-isotopically enriched caffeine at an equivalent dose” describes a property of compound 14. In the instant case, since Benchekroun in view of Bier teaches the same compound 14 as claimed, the claimed total exposure 
Regarding claim 147, Benchekroun in view of Bier teaches what has been recited above but is silent regarding the concentration of compound 14. However, considering compound 14 is caffeine, and caffeine is known to be consumed by human for various health benefits, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the concentration or amount based on individual need or preference. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Regarding claim 148, Benchekroun in view of Bier teaches what has been recited above but is silent regarding the composition being in solid form for oral administration. However, considering compound 14 is caffeine, and caffeine is known to 
Regarding claims 149 and 170, Benchekroun in view of Bier teaches what has been recited above but is silent regarding the amount of compound 14 in the composition. However, considering compound 14 is caffeine, and caffeine is known to be consumed by human for various health benefits, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of compound 14 based on individual need or preference. As such, the amount of compound 14 as recited in the claims are merely obvious variants of the prior art.
Regarding claim 169, since Benchekroun in view of Bier teaches the same compound as claimed, the claimed t1/2 property is necessarily present in the compound of Benchekroun. See MPEP 2112.01 composition claims — if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present. 

Claims 141-142 are rejected under 35 U.S.C. 103 as being unpatentable over Benchekroun in view of Bier as applied to claim 140 above, and further in view of Ryoo US Patent Application Publication No. 2010/0112050 (hereinafter referred to as Ryoo).
Regarding claims 141-142, Benchekroun in view of Bier teaches what has been recited above but is silent regarding compound 14 being in a pharmaceutically salt such as citrate salt as recited in 142.
Ryoo teaches that caffeine salts such as caffeine citrate may be more water soluble and less bitter than caffeine in non-salt form ([0092]). Both Benchekroun and Ryoo are directed to caffeine products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Benchekroun by turning the deuterated caffeine into caffeine salt form such caffeine citrate form for the aforementioned solubility and flavor advantage.

Claims 140-142, 147-149 and 169-170 are rejected under 35 U.S.C. 103 as being unpatentable over Artero US Patent Application Publication No. 2017/0304309 (hereinafter referred to as Artero) in view of Bier “Collision-induced dissociation studies of caffeine in positive electrospray ionisation mass spectrometry using six deuterated isotopomers and one N1-ethylated homologue”, Rapid Communications in Mass Spectrometry, 2013, 27(8), pp. 885-895 (hereinafter referred to as Bier).
Regarding claim 140
Artero teaches deuterated caffeine but is silent regard the deuterated caffeine being compound 14.
Bier teaches a compound 14 (e.g., caffeine-d9) could be synthesized and purified to a purity of 99.05% through chemical means (page 888, left column, bottom para. to right column, first para.).
Both Artero and Bier are directed to deuterated caffeine and where Artero broadly teaches that deuterated caffeine is suitable for use as a pharmaceutical composition, Bier teaches that a specific deuterated caffeine caffeine-d9 can be prepared and is available for one to use. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Artero by incorporating d-9 caffeine of 99.05% purity as disclosed by Bier in the pharmaceutical composition of Artero, for the reason that where Artero established that a genus deuterated caffeine is suitable in treating myotonic dystrophy in a human subject, Bier teaches that caffeine-d9, a deuterated caffeine species, could be synthesized and is made available. 
Caffeine-d9 of 99.05% purity reads on “wherein at least 99% of the total amount of caffeine in the composition is a compound (14)”.
The claim limitation “wherein the total exposure (AUC) of compound (14) in the central nervous system of a human following administration of the pharmaceutical composition is greater than that of non-isotopically enriched caffeine at an equivalent dose” describes a property of compound 14. In the instant case, since Artero in view of Bier teaches the same compound as claimed, the claimed total exposure (AUC) property is necessarily present in the compound of Benchekroun. See MPEP 2112.01 
Regarding claims 141-142, Artero teaches a pharmaceutically salt of caffeine such as citrate salt (0056]).
Regarding claims 147-149 and 170, Artero teaches that the composition is a solid or liquid form suitable for oral administration ([0065; 0069]).
Artero also teaches that dose ranges of the pharmaceutical compositions can be adjusted as necessary for the treatment of individual patients and according to the specific condition treated. As it is well known in the art, single doses of caffeine up to 200 mg (about 3 mg/kg bw for a 70-kg adult) do not give rise to safety concerns. Habitual caffeine consumption up to 400 mg per day does not give rise to safety concerns for non-pregnant adults ([0071]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration or the amount of compound 14 in the pharmaceutical composition for effective treatment but not raising safety concern. As such, the concentrations and amounts of compound 14 as recited in claims 147, 149 and 170 are merely obvious variant of the prior art.
Regarding claim 169, since Artero in view of Bier teaches the same compound as claimed, the claimed t1/2 property is necessarily present in the compound of Benchekroun. See MPEP 2112.01 composition claims — if the composition is physically . 


	 Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 of the Remarks that Benchekroun does not teach a pharmaceutical composition, that the Office’s interpretation of the claims as merely covering any composition comprising compound 14 is improper for the reason that “pharmaceutical composition” is recited throughout the body of the claim, that the cited art fails to teach a pharmaceutically acceptable carrier, and that the “pharmaceutical composition” is clearly a structural limitation of the claim. Applicant further asserts that the Office provides no evidence that any composition containing compound 14 could perform the intended use as a pharmaceutical composition.
Applicant’s arguments are considered but found unpersuasive. As enumerated in the office action mailed 08/10/2021, compound 14 is caffeine, and caffeine is known to be consumed by human for various health benefits and that caffeine is available in prescription and non-prescription medications, the examiner thus takes the positon that compound 14 as disclosed by the prior art could perform the intended use as a pharmaceutical composition, regardless of where the “pharmaceutical composition” is recited in the claim. This is sufficient evidence that compound 14 could be used as a 
Applicant asserts on pages 6-7 of the Remarks that a person of ordinary skill in the art would not reasonably expect compound (14) to cross the blood brain barrier into the CNS and achieve the claimed total exposure (AUC). 
Applicant’s arguments are considered but found unpersuasive. Applicant is reminded that the instant claims are not directed to a method of using a pharmaceutical composition comprising compound 14 for delivering to CNS so as to achieve a greater AUC than un-labelled caffeine. Instead, the scope of the claim requires the presence of compound 14 and a carrier only. Therefore, if the prior art teaches compound 14 which is a caffeine, such a compound could perform the intended use as a pharmaceutical composition (caffeine is known to be consumed by human for various health benefits and that caffeine is available in prescription and non-prescription medications), and will bear the same property of being able to travel to the CNS and achieve a greater AUC than un-labelled caffeine. Applicant’s arguments may be germane to the patentability of a method of using a composition comprising compound 14 for delivering to CNS to cure some disorders, they are not germane to the patentability the claimed composition, for 
Regarding the 35 USC 103 rejection over Artero in view of Bier, applicant argues on pages 7-8 of the Remarks that based on the broad disclosure of Artero, a person of ordinary skill in the art would not be motivated to select compound 14 for use in a pharmaceutical composition. Applicant further argues on page 8 of the Remarks that since Bier does not teach pharmaceutical composition, Bier does not provide any motivation to choose compound 1.
Applicant’s arguments are considered but found unpersuasive. Applicant is reminded that the rejection is based on Artero in view of Bier, not on Artero alone. As enumerated in the office action mailed 10/13/2021, where Artero established that a genus deuterated caffeine is suitable in treating myotonic dystrophy in a human subject, Bier teaches that caffeine-d9, a deuterated caffeine species, could be synthesized and is made available to the public. Therefore, a skilled artisan would have been motived to choose compound 14 which is an available deuterated caffeine to treat myotonic dystrophy in a human subject, and reasonably expect compound 14 could do the job. Further, Bier teaches deuterated caffeine, thus is in the same filed of endeavor as that of Artero; where Artero teaches that deuterated caffeine could be used in pharmaceutical composition, applicant’s argument that Bier does not teach a pharmaceutical composition is piecemeal.
Applicant argues on page 8 of the Remarks that Artero does not teach compound 14 could be delivered to CNS and achieve a greater AUC than non-labeled caffeine.
Applicant’s arguments are considered but found unpersuasive. Applicant is reminded that the instant claims are not directed to a method of using a pharmaceutical composition comprising compound 14 for delivering to CNS so as to achieve a greater AUC than un-labelled caffeine. Instead, the scope of the claim requires the presence of compound 14 and a carrier only. Therefore, if the prior art teaches compound 14 which is a caffeine, such a compound could perform the intended use as a pharmaceutical composition (caffeine is known to be consumed by human for various health benefits and that caffeine is available in prescription and non-prescription medications), and will bear the same property of being able to travel to the CNS and achieve a greater AUC than un-labelled caffeine. Applicant’s arguments may be germane to the patentability of a method of using a composition comprising compound 14 for delivering to CNS to cure some disorders, they are not germane to the patentability the claimed composition, for the reason that the scope of the claim requires the presence of compound 14 and a carrier only.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.L./Examiner, Art Unit 1793 

/Nikki H. Dees/Primary Examiner, Art Unit 1791